DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 as best understood and is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Zelenik (US 5848596).
As per claim 1: Zelenik discloses an aerosol-generating device comprising: a case 12 into which a cigarette 44 is insertable; a vaporizer 50 detachably combined with the case 12; and a detachment manipulation unit 30 installed in the case 12 and configured to perform, according to user manipulation, a first operation of maintaining a state in which the vaporizer 50 is combined with the case 12 and a second operation of allowing separation of the vaporizer 50 from the case 12.

Claim(s) 1 as best understood and is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated Buchberger (US 2015/0114411).
As per claim 1: Buchberger discloses an aerosol-generating device comprising: a case 5 into which a cigarette 2 is insertable; a vaporizer detachably combined with the case 5 (wherein the inhaler component element 2 comprising a vaporizer within in order to perform the aerosol function to the users); and a detachment manipulation unit 9a/b in the case and configured to perform (wherein the inhaler component element 2 inserted into the case 5 occurs by insert tongues 8a and guide lugs 9a formed by the housing 3, which fit into corresponding insert sockets 8b and guide grooves 9b formed by the main housing 5), according to user manipulation, a first operation of maintaining a state in which the vaporizer is combined with the case (wherein the inhaler component element 2 stays inserted within the case element 5) and a second operation of allowing separation of the vaporizer from the case (wherein the inhaler component 2 is not insert into the case 5) (see fig. 2).

Claim(s) 1 as best understood and is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated Murphy et al. (US 10343818).
As per claim 1: Jordan discloses an aerosol-generating device comprising: a case 10 into which a cigarette 30 is insertable; a vaporizer 32 detachably combined with the case 10; and a detachment manipulation unit 22 installed in the case and configured to perform, according to user manipulation (see Para. [44]), a first operation of maintaining a state in which the vaporizer is combined with the case 10 (wherein the articles 32 is inserted and stayed within the case 10) and a second operation of allowing separation of the vaporizer from the case 10 (wherein the article 32 is being remove from the case) (see fig. 1).

Claim(s) 1 as best understood and is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated Murison et al. (US 2016/0366946).
As per claim 1: Murison disclose an aerosol-generating device comprising: a case 100 into which a cigarette 1 is insertable; a vaporizer detachably combined with the case 100 (wherein the PV/vaporizer element 1 comprising a vaporizer within in order to perform the aerosol function to the users); and a 

(Note: Claim 1 can be also rejected by reference Di Carlo (US 2016/0353800); Horne (US 2016/0165955; Schennum et al. (US2016/0120218))

Allowable Subject Matter
Claims 2-15 are objected to as being dependent upon a rejected base claim.

Conclusion


Any inquiry concerning this communication or earlier communications from the examiner should be directed to THANG H NGUYEN whose telephone number is (571)270-0288.  The examiner can normally be reached on 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abdullah Riyami can be reached on 571-270-3119.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-






/T.H.N/Examiner, Art Unit 2831                                                                                                                                                                                                        /ABDULLAH A RIYAMI/Supervisory Patent Examiner, Art Unit 2831